Citation Nr: 9921431	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-17 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an effective date earlier than February 1, 1997, 
for an award of additional compensation for the veteran's 
dependent spouse.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from April 1946 to 
January 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 determination by the Providence, 
Rhode Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which awarded additional compensation for the 
veteran's dependent spouse from February 1, 1997.  The veteran 
has appealed the effective date of the award.  The veteran 
requested a hearing in connection with his appeal but later 
withdrew his request.


FINDINGS OF FACT

1.  The veteran was initially awarded service connection in May 
1966 for three disabilities rated in combination as 10 percent 
disabling.

2.  In December 1992, the RO raised the rating for one of the 
three service-connected disabilities to 30 percent, effective 
August 7, 1992.

3.  On January 8, 1993, the RO mailed to the veteran, at his 
latest address of record, a letter providing notice of the 
increased rating, together with information concerning his right 
to receive a dependency allowance, a form for reporting the 
necessary information, and a request for a marriage certificate 
and a birth certificate for each child.

4.  The veteran did not respond to the January 1993 request for 
dependency information and documentation.  

5.  In January 1997, the veteran informed the RO that he had been 
married for 39 years and requested that his wife be recognized as 
a dependent spouse.  

6.  The veteran's compensation award was thereafter revised to 
include his spouse as a dependent for VA purposes, effective 
February 1, 1997, entitling him to receive an additional 
dependency allowance for compensation purposes.  


CONCLUSION OF LAW

An effective date of December 1, 1996, is warranted for an award 
of additional compensation for a dependent spouse; the criteria 
for an effective date earlier than December 1, 1996, for are not 
met.  38 U.S.C.A. §§ 103(c), 1115, 5101, 5103(a), 5110, 5111, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1(j), 3.4(b)(2), 
3.50, 3.114, 3.155, 3.158, 3.204, 3.205, 3.401(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his original claim for VA benefits in February 
1966.  In a VA Form 21-526 (Veteran's Application for 
Compensation or Pension), he reported that he had gotten married 
on January 18, 1958, that he was still married, and that he had 
four children.  The claim was reviewed by a rating board in May 
1966, and service connection was granted for three disorders; a 
10 percent rating was assigned for residuals of a fracture of the 
right tibia, and noncompensable ratings were assigned for 
residuals of a mandible fracture and for scars of the chin and 
face.  In connection with this award, the veteran filed an 
election to waive a portion of military retired pay in the amount 
of his VA compensation.  In June 1971, the rating for the right 
tibia fracture residuals was raised to 20 percent from May 13, 
1971.

The veteran filed an informal claim for increased compensation in 
August 1992.  The claim was reviewed by a rating board on 
December 10, 1992, at which time the rating for the right tibia 
fracture residuals was raised to 30 percent from August 7, 1992, 
the date of receipt of the claim.  The RO notified the veteran of 
this determination by a letter dated January 8, 1993.  The letter 
advised that an enclosed VA Form 21-8764 contained important 
information concerning his benefits.  The veteran was also 
instructed to complete and return an enclosed VA Form 21-686c 
(Declaration of Status of Dependents) and to provide a certified 
copy of his marriage certificate.  He was asked to submit 
certified copies of birth certificates for each of his children.

In September 1993 the veteran filed a further request for an 
increased rating for his service-connected leg condition.  By a 
rating decision of February 23, 1994, the RO increased the 
schedular evaluation for right tibia fracture residuals to 
40 percent from September 17, 1993, the date of the claim.  A 
letter from the RO dated March 22, 1994, notified the veteran of 
this determination.  Enclosed was a VA form 21-8764, which 
provided additional information regarding his benefits, including 
information to the effect that he was entitled to additional 
compensation for dependents.

In a VA Form 21-4138 (Statement in Support of Claim) received on 
July 31, 1996, the veteran applied for increased compensation.  
The prior ratings for the service-connected disabilities were 
confirmed and continued by the RO on October 9, 1996.

In a VA Form 21-4138 received on January 22, 1997, the veteran 
expressed a desire to apply for an increase in his disability 
benefits.  He also indicated that he had been married for 
39 years and wished to have his wife listed as his dependent.  
Also received on that date was a VA Form 21-686c and a copy of a 
marriage certificate certifying that he had been married on 
January 18, 1958.

The veteran's compensation award was thereafter revised to 
include an additional allowance for a dependent spouse, effective 
February 1, 1997, the first day of the month following the month 
during which evidence of entitlement was received.

In his substantive appeal and other written communications, the 
veteran claimed that he never received any form to complete and 
send back with respect to his marital status.  He claimed that he 
had been married since 1958.  He argued that his wife is very 
efficient, and that they would have returned the form if they had 
received it since doing so would have been to his benefit.  
Noting 20 years of employment with the United States Postal 
Service, he asserted that many items of mail are mangled in the 
automatic machines and that mailboxes are sometimes set on fire 
by pranksters.


II.  Analysis

The Veterans' Disability and Compensation and Survivor's Benefits 
act of 1978, Public Law 95-479, enacted by Congress on October 1, 
1978, provides for the payment of additional compensation for 
dependents of veterans whose service-connected disabilities are 
evaluated as 30 percent or higher.  Before this amendment, a 
rating of at least 50 percent for service-connected disabilities 
was required.  

The general rule establishing the effective date for an award of 
compensation is that benefits will be awarded on the basis of the 
facts found.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998).  Additional specific provisions apply 
to awards of additional compensation for dependents.  A VA 
regulation states that the award will be effective from the 
latest of the following dates:

(1) The date of the claim, that is, the 
date of the veteran's marriage, if evidence 
is received within one year of the event, 
or the date notice is received of the 
dependent's existence, if evidence is 
received within one year of the VA's 
request,

(2) The date dependency arises, or

(3) The effective date of the qualifying 
disability rating, provided evidence of 
dependency is received within one year from 
the date of notification of such rating 
action, or

(4) The date of commencement of the 
veteran's award.

38 U.S.C.A. § 5110(f)(n) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.401(b) (1998).  

The actual payment of benefits based on an original or reopened 
claim begins on the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. 
§ 5111(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.31 (1998).

The decision by the RO in December 1992 to raise the rating for 
residuals of a right tibia fracture to 30 percent from August 7, 
1992, had the effect of entitling the veteran to receive 
additional compensation for dependents under the law enacted in 
1978, provided that satisfactory evidence of dependency was 
received.  The veteran was sent a copy of VA 21-8764, which 
informed him of his potential entitlement, and an information 
form (VA Form 21-686c) was enclosed.  He was instructed to submit 
a certified copy of his marriage certificate, as well as a birth 
certificate for each child.  The letter was mailed to his latest 
address of record, the address at which he continues to reside, 
and thus constitutes proper "notice" within the meaning of VA 
regulations.  See 38 C.F.R. § 3.1(q) (1998).  ("Notice means 
written notice sent to a claimant or payee at his or her latest 
address of record.")  

While the veteran claims that he never received the notification 
communication or the attached form requesting dependency 
information, the fact that copies of the documents are present in 
the claims file raises a presumption that the originals were 
actually sent.  The United States Court of Veterans Appeals 
(redesignated as of March 1, 1999, as the United States Court of 
Appeals for Veterans Claims) (Court) has recognized a presumption 
of administrative regularity as follows:  

"[t]he presumption of regularity supports 
the official acts of public officers and, in 
the absence of clear evidence to the 
contrary, courts presume that they have 
properly discharged their official duties."  

Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 
(1992), (quoting United States v. Chemical Foundation, 272 U.S. 
1, 14-15 (1926)); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Even if the Board accepts the veteran's statement that 
he never received the letter and the form, evidence of nonreceipt 
is not evidence of nonmailing.  See Morris v. Derwinski, 1 Vet. 
App. 260 (1991).  The law requires only that the documents be 
mailed.  

When the veteran established his initial entitlement to 
compensation for service-connected disabilities in May 1966, 
there was no need for the RO to develop the evidence to support a 
dependency allowance, since the combined rating was less than 
50 percent, the rating required under the law then in effect.  
Such development was not required until after the assignment of a 
30 percent rating in December 1993, a date which occurred after 
the law had been changed to reduce the qualifying rating 
requirement to 30 percent.  While the veteran had reported on his 
original 1966 claim that he had a dependent wife and children, 
current evidence was required to document their dependency status 
and thereby complete the veteran's claim.  The letter and other 
forms mailed on January 8, 1993, constituted an attempt to 
undertake such development, but the veteran did not reply.  

Under the law, if a claimant submits an incomplete application 
for VA benefits, the VA is required to notify such claimant of 
the evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.158(a) (1998).  
The VA is thus subject to an affirmative obligation to assist a 
claimant in understanding how to file for benefits, including the 
filing of necessary evidence.  Morris v. Derwinski, 1 Vet. App. 
260, 264 (1991).  Clearly, the January 1993 letter and 
attachments satisfied this duty.  The law further provides that 
if the VA does request evidence but such evidence is not 
furnished within a year of notification, the claim is deemed to 
be abandoned, and no benefits may be paid or furnished based upon 
the application.  38 U.S.C.A. §§ 5101(c)(2), 5103(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.204(a)(1), 3.216, 3.105(a) (1998).  
The claimant is thus obligated to cooperate with the VA in 
gathering evidence necessary to prosecute the claim.  After the 
expiration of the one-year period, no further action will be 
taken unless a new claim is received.  If entitlement to the 
benefit sought is thereafter established based on submission of 
the requested evidence, payment may not begin earlier than the 
date of filing of the new claim.  38 C.F.R. § 3.158(a) (1998).  
In this case, the selection of February 1, 1997, as the effective 
date of the dependency allowance is consistent with the 
application of the rules set forth in 38 C.F.R. §§ 3.401(b) and 
3.158(a).  

Nevertheless, it is also relevant that in 1994, Congress passed 
the Veterans' Benefits Improvements Act of 1994, Public Law 103-
446, which authorized the Secretary of Veterans Affairs to 
establish more lenient evidence requirements to document a 
marriage for dependency purposes.  Under the law and regulations 
then in effect, the veteran was required to submit satisfactory 
evidence of a valid marriage.  Under 38 C.F.R. §§ 3.204 and 
3.205, a marriage was established by the submission of various 
types of documents, including, for example, a public record of 
marriage, a service department document, an affidavit of an 
officiating clergyman or magistrate, affidavits of two 
eyewitnesses, proof of a common-law marriage, or any other 
secondary evidence that might reasonably establish that a valid 
marriage occurred.  Section 301 of Public Law 103-446, authorized 
the Secretary of Veterans Affairs to promulgate regulations to 
permit acceptance of the written statement of a claimant as proof 
of the existence of various types of relationships, including 
marriage, and 38 C.F.R. § 3.204 was revised accordingly, 
effective November 4, 1996.  

The change in the evidence requirements permitted by Public 
Law 103-446 liberalized the criteria for establishing entitlement 
to dependency compensation.  Under the law, where benefits are 
granted on the basis of a liberalizing law or VA issue, the 
effective date of the award will be fixed in accordance with the 
facts found, but it will in no case be earlier than the effective 
date of the liberalizing law or VA issue.  If a claim is reviewed 
at the request of the veteran more than one year after the 
effective date of the liberalizing VA law or issue, benefits may 
be authorized for a period of up to one year before the date of 
such request, but in no case earlier than the effective date of 
the legislation.  38 U.S.C.A. § 5110(g) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.114(a) (1998).  

In the present case, the claim for dependency allowance was 
received in January 1997.  The veteran proceeded to submit 
documentary proof of his marriage, but because of the 
liberalizing legislation, the additional allowance would have 
been awardable by law without this proof.  See Gold v. Brown, 
7 Vet. App. 350 (1995).  Therefore, notwithstanding the lack of a 
legal basis for awarding the dependency allowance from 1992, 
dependency benefits for the veteran's wife may properly be paid 
under 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a) for a 
portion of the one-year period preceding the veteran's January 
1997 claim.  An effective date of December 1, 1996, the first day 
of the month following the effective date of the liberalizing VA 
regulation is therefore warranted.  


ORDER

An earlier effective date of December 1, 1996, for an award of 
additional compensation for a dependent spouse is granted, 
subject to the criteria governing the payment of monetary awards.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals






